972 F.2d 1348
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re WESTERN DIABLO ENTERPRISES;  Rodney Frank Stich, Debtors.Rodney Frank STICH, Western Diablo Enterprises, Appellants,v.ROBIL, INC.;  Emma Stich, Appellees.
No. 88-15114.
United States Court of Appeals, Ninth Circuit.
Submitted July 27, 1992.*Decided Aug. 3, 1992.

Before EUGENE A. WRIGHT, FARRIS and BEEZER, Circuit Judges.


1
MEMORANDUM**


2
Stich fails to point to any evidence that the Bankruptcy Appellate Panel abused its discretion in dismissing his appeal for failure to prosecute.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3